The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-18 and 21-22 are pending in the Claim Set filed 1/25/2021.
Claim 1 has been amended.
Claims 5, 7, 19 and 20 are canceled.
Applicant’s elected Group I: 1-10, 13-16 and 18 in the reply filed on 5/15/2020 and Applicant’s elected species is as follows: A, the solid maraviroc composition; and for species B, the mixture of polyvinyl alcohol (PVA) as hydrophilic polymer and dioctyl sodium sulfosuccinate as surfactant. Applicants stated in the reply filed 5/15/2020 on page 1 that claim 1-10 encompass the elected species.
Claims 11-18 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Herein, claims 1-4, 6 and 8-10 are examined to the extent that they read on the elected species.


Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-4, 6 and 8-10 under 35 U.S.C. 103(a) as being unpatentable over Foster et al (US 20160008281) [Foster] is maintained. This rejection has been reformulated that is necessitated by amendments to the claims of Claim Set filed 1/25/2021.
Regarding claims 1-4, 6 and 8-10,
Foster teaches compositions comprising an antiviral drug, e.g., marviroc ([0060]; claim 40), a polymeric carrier, e.g., preferably polyvinyl alcohol [0076-0077], and a surfactant, generally, dialkyl sufosuccinates [0081]: in particular, sodium docusate [0088] (also known as dioctyl sodium sulfosuccinate (DOSS), or other pharmaceutically-acceptable excipients [0003], which are dried (i.e., removes solvents [0142]) by spray drying or freeze-drying to provide a substantially solvent-free 
	Foster teaches that z-average diameter of the nano-disperse form of the water-insoluble antiviral drug is in the range of from 50 to 750 nm (nanometer) [0035], which one of ordinary skill in the art would understand to be nanoparticles. Moreover, Foster teaches preferably, the z-average diameter of the water-insoluble antiviral drug is preferably below 800 nm, even more preferably below 500 nm, especially below 200 nm, and most especially below 100 nm.
	Thus, it would be obvious to one of ordinary skill in the art that Particle Sizing wherein 
Foster teaches z-average diameter of the nano-disperse form of the water-insoluble antiviral drug, e.g., marviroc, is in the range of from 50 to 750 nm (nanometer) [0035] reads on and makes obvious the particle size distribution of 100 and 800 nm as claimed in claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
	Foster teaches that antiviral drug is preferably greater than 50%, such compositions have the advantages of a small 
	Foster teaches that the polymeric carrier material is preferably completely free from, cross-linking because the purpose of the carrier material is to dissolve on contact with elected species), which are dried (i.e., removes solvents [0142]) by spray drying or freeze-drying to provide a substantially solvent-free composition comprising a nano-dispersion of the antiviral drug: marviroc, in the carrier material (claim 31; See entire document), would be expected to have a polydispersity index of less than 0.5, absence of evidence to the contrary, since Foster emphasizes the motivation to avoid impurities as a result of cross-linking. Specifically, Foster teaches for the avoidance of any doubt, if a polymeric carrier material is used in the present invention, it will be substantially without, and preferably completely free from, cross-linking because the purpose of the carrier material is to dissolve on contact with an aqueous medium [0078]. Notably, a marviroc within a mixture of polyvinyl alcohol and dioctyl sodium sulfosuccinate as taught 
surfactant, wherein the mixture is selected from a mixture comprising opolyvinyl alcohol (PVA) and dioctyl sodium sulfosuccinate as claimed in claims 1 and 4 of Claim Set filed 1/25/2021.
The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics. As here, the prior art contains the same ingredients (marviroc, polyvinyl alcohol and dioctyl sodium sulfosuccinate, having a particle size range of from 50-750 nm), which would be expected to provide a polydisperity index of <0.5 and Applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to Applicant to show otherwise.
Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Foster. Accordingly, those of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.

Response to Arguments
Applicants argue that Foster does not teach the claimed nanoparticles of maraviroc dispersed within the specific combinations of hydrophilic polymer and surfactant and having polydispersity index <0.5.

Applicant’s arguments have been fully considered but they are not persuasive, because Foster teaches a solid maraviroc composition, comprising nanoparticles including maraviroc dispersed within a mixture of polyvinyl alcohol (elected species) and dioctyl sodium sulfosuccinate 9elected species) having a particle size range of from 50-750 nm), which makes obvious the claimed maraviroc composition. Moreover, the maraviroc composition would be expected to have a polydispersity index of <0.5, absence of evidence to the contrary.
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-434 (CCPA 1977) as follows:
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not 

Applicants argue that the results show that only the claimed combinations unexpectedly display particle size < 1 μm (i.e., 1000 nm) and polydispersity index <0.5, whereas
other polymer/surfactant combinations do not: e.g., PVP/sodium deoxycholate (NOC); HPMC/sodium deoxycholate; PEG 1000/sodium deoxycholate; PVP/Tween 20 (polysorbate 20); HPMC/Tween 20 (polysorbate 20); PEG 1000/Tween 20 (polysorbate 20). Among the group of combinations not showing particle size <1 μm and polydispersity index <0.5, PVP, HPMC, PEG, sodium deoxycholate, and polysorbates are included in the lists of carrier materials disclosed in Foster.

Applicant’s arguments have been fully considered but they are not persuasive, because Foster teaches a solid maraviroc composition, comprising nanoparticles including maraviroc dispersed within a mixture of polyvinyl alcohol (elected species) and dioctyl sodium sulfosuccinate 9elected species) having a particle size range of from 50-750 nm), which makes obvious the claimed maraviroc composition. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art: Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), 493 U.S. 

Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626